On January 25,2006, the defendant was sentenced to twenty-eight (28) years in the Montana State Prison, with eighteen (18) years suspended, to run consecutive to the sentence in Cause No. DC-02-72, for violation of the conditions of a deferred sentence, for the offense of Attempt: Sexual Assault, a felony. It was farther ordered the defendant complete Phases I & II of the sex offender treatment program before being considered for parole.
On November 1,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mark McLaverty. The state was represented by T. Geoffrey Mahar.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. Defense Counsel, Mark McLaverty, moved to hold the defendant’s application for a sentence review hearing in a pending status to allow counsel and defendant time to pursue the credit for time served matter with the Ravalli County District Court.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available sentence review hearings in February 2008.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.